Citation Nr: 0831458	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  97-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left ankle condition.  

(The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
costochondritis, claimed as chest pain and/or sore rib, lower 
right side; an increased evaluation for right elbow fracture 
(dominant) currently evaluated as 10 percent disabling; an 
increased evaluation for mechanical low back pain, currently 
evaluated as 20 percent disabling, to include restoration of 
a 40 percent evaluation; an initial compensable evaluation 
for cervical strain with degenerative joint disease; an 
initial evaluation in excess of 10 percent for right rotator 
cuff tendonitis (dominant); and a TDIU are the subject of a 
separate Board decision).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied service connection for 
a left ankle condition.  The Board denied the claim in an 
October 2003 decision, finding that the veteran had no 
current left ankle disability.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2004, the parties submitted a Joint Motion For 
Partial Remand (joint motion).  The parties noted that a 
remand was necessary because the Board had failed to address 
whether a diagnosis of arthralgia of the left ankle 
constituted a current disability for purposes of the 
veteran's claim.  

In a September 2004 order, the Court granted the joint 
motion, vacated that part of the Board's October 2003 
decision that denied service connection for a left ankle 
condition and remanded the case to the Board for 
readjudication of the claim consistent with the joint motion.  
In April 2005, the Board remanded the case.  The RO again 
denied the claim in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, one factor 
for consideration is whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With 
respect to this factor, the Court has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the record contains evidence that the 
veteran's left ankle complaints may be related to service.  
During service, he was treated in October 1991 for a left 
ankle sprain and he complained of chronic ankle pain in March 
1995.  An October 2007 private medical report, recently 
submitted directly to the Board, notes a history of ankle 
injury in 1990.  The diagnostic impression was probable 
synovial impingement lesion, given the history of a prior 
ankle sprain and recurrent episodes of ankle pain.  

The October 2007 private medical report is particularly 
significant because the report of a September 2005 VA 
examination provided that examination of the veteran's left 
ankle was normal and gave a diagnosis of arthralgia.  The 
examiner noted being unable to find any pathology in the left 
ankle that would qualify as a disability. 

In light of the foregoing, a VA examination is warranted to 
determine the relationship between the veteran's inservice 
left ankle strain and complaints of pain, and any current 
condition, including arthralgia or probable synovial 
impingement lesion.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any current left ankle condition.  The 
claims file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to 
address whether it is at least as likely 
as not (50 percent or more likelihood) 
that any current condition of the left 
ankle condition (including arthralgia or 
synovial impingement lesion) is causally 
related to left ankle strain and 
complaints of pain reflected in the 
veteran's service medical records.  If 
the diagnosis is arthralgia, the examiner 
is asked to address whether it is at 
least as likely as not (50 percent or 
more likelihood) that the arthralgia 
represents an actual disability.  

The examiner is requested to provide a 
rationale for all opinions expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

2.  Then, readjudicate the veteran's 
claim for service connection for a left 
ankle condition.  If the benefit sought 
on appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

